Appellant was convicted of assault to murder and his punishment was assessed by the jury at two years confinement in the State penitentiary.
The Assistant Attorney General makes a motion to strike out the statement of facts and bills of exception accompanying the record. As they were not filed within the time permitted under the law, the motion must be sustained. And without a statement of facts and bills of exception there is no ground in the motion for new trial we can review.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       February 17, 1915.